COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00274-CV


TREVOR WAYNE IRELAND                                                APPELLANT

                                        V.

SENIOR HEALTHCARE                                                     APPELLEE
CONSULTANTS


                                    ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.


      1
       See Tex. R. App. P. 47.4.
                                       PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: November 8, 2012




                              2